Citation Nr: 0730135	
Decision Date: 09/25/07    Archive Date: 10/01/07

DOCKET NO.  05-17 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of 
shrapnel in the face.

2.  Entitlement to service connection for a right eye 
disability secondary to residuals of shrapnel in the face.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
tinnitus.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The veteran had active service from November 1948 to May 
1952.  

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas.

The Board REMANDS these claims to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.


REMAND

The veteran claims entitlement to service connection for 
residuals of shrapnel in the in the face, including a right 
eye disability, and entitlement to a reopening of previously 
denied claims of entitlement to service connection for 
bilateral hearing loss and tinnitus.  Additional action is 
necessary before the Board decides these claims.

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify a claimant and his representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  They also require VA to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but such assistance is not required if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA has not provided the 
veteran adequate assistance with regard to his claims such 
that any decision to proceed in adjudicating them would 
prejudice the veteran in the disposition thereof.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).

Under 38 U.S.C.A. § 5103A, VA's duty to assist includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  In this case, in a 
notice of disagreement, the veteran's representative asserts 
that an examination is necessary to decide the veteran's 
claims.  The Board agrees.  

First, the veteran's service medical records are presumed to 
have been destroyed in a fire that occurred at a VA records 
storage facility in the 1970s.  VA informed the veteran of 
this fact and provided him a list of alternative evidence to 
submit to substantiate his claim that he was wounded in 
service, including by shrapnel in the face, while serving in 
Korea.  Available service personnel records confirm that the 
veteran received treatment at a hospital for medical problems 
while on active duty, but do not identify the nature of the 
problems.  The veteran has been unable to obtain alternative 
evidence as a substitute for the destroyed service medical 
records to shed light on the nature of the problems.  Given 
this fact, the Board believes it would be helpful for the 
veteran to undergo a VA examination, during which an examiner 
can address whether the veteran has shrapnel in his face, as 
alleged, and, if so, whether he also has a right eye 
disability representing a residual of the shrapnel wound.   

An examination in support of the veteran's claims to reopen 
is also necessary.  The RO afforded the veteran such an 
examination during the course of this appeal, but the report 
of that examination is inadequate to decide these claims.  
Therein, the examiner did not provide an opinion as to 
whether the veteran's hearing loss and/or tinnitus is related 
to his in-service noise exposure while serving in an anti-
aircraft automatic weapons battalion.  

Based on the foregoing, this case is REMANDED for the 
following action:

1.  Arrange for the veteran to undergo a 
VA examination in support of his claims 
for service connection.  Forward the 
claims file to the examiner for review of 
all pertinent documents therein and ask 
the examiner to confirm in his written 
report that he conducted such a review.  
Following a thorough evaluation, during 
which all indicated tests are performed, 
the examiner should:

a) indicate whether the veteran has 
shrapnel in his face; 

b) if so, identify all residuals of 
the shrapnel wound; and 

c) provide detailed rationale, with 
specific references to the record, 
for the opinion provided.  

2.  Also arrange for the veteran to 
undergo a VA examination in support of 
his claims to reopen.  Forward the claims 
file to the examiner for review of all 
pertinent documents therein and ask the 
examiner to confirm in his written report 
that he conducted such a review.  
Following a thorough evaluation, during 
which all indicated tests are performed, 
the examiner should:

a) record in detail any reported in-
service and post-service history of 
noise exposure and acoustic trauma; 

b) opine whether the veteran's 
bilateral hearing loss and tinnitus 
are at least as likely as not 
related to the in-service noise 
exposure and/or acoustic trauma; and 

c) provide detailed rationale, with 
specific references to the record, 
for the opinion provided.  

3.  Readjudicate the claims being 
remanded based on all of the evidence of 
record.  If any benefit sought on appeal 
is not granted to the veteran's 
satisfaction, provide the veteran and his 
representative a supplemental statement 
of the case and an opportunity to respond 
thereto. 

Thereafter, subject to current appellate procedure, return 
this case to the Board for further consideration, if in 
order.  By this REMAND, the Board intimates no opinion as to 
the ultimate disposition of the claims on appeal.  No action 
is required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the remanded claims.  Kutscherousky 
v. West, 12 Vet. App. 369, 372 (1999).

The law requires that these claims be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled expeditiously); see also 
VBA's Adjudication Procedure Manual, M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03 (directing the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court).



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



